Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The previous Office Action mailed on 10/18/2021 rejected to claim 2 as being indefinite. This rejection is hereby withdrawn in view of Applicant’s clarifying amendment to claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1 and 13 are rejected under 35 U.S.C. 102 as being unpatentable over Bailey (US 8869986). 

    PNG
    media_image1.png
    574
    597
    media_image1.png
    Greyscale


Regarding claim-1, Bailey discloses a system for separating pieces having a second density from granular material, including a separation tank (120) (Fig.13-14) (Col.1 line24-27) comprising: 
a first side wall provided with a tank outlet (Annotated Fig.14), 
a bottom (Annotated Fig.14), 
a pipe (102) defining a channel for allowing a slurry of water, a floating material having a first density, which is less than the second density, granular material and the pieces having the second density (Fluid and Solids Mixture Feed 106), to flow into the separation tank (Annotated Fig.14), wherein the pipe (102) has a pipe outlet spaced apart from the tank outlet in a horizontal and vertical direction (Annotated Fig.14), and the tank outlet is arranged above the pipe outlet in a vertical direction (Annotated Fig.14), 

a trap (trough 130) for collecting pieces having the second density (Solids 114), arranged at the bottom of the tank (Annotated Fig.14), wherein the pipe outlet is positioned in a lower third of the separation tank (Annotated Fig.14), and the pipe outlet is facing the bottom of the separation tank so that the slurry flows through the pipe outlet towards the bottom in a substantially vertical direction to cause a turbulent flow of the slurry in the separation tank (See Annotated Fig.14; The Baffle 126 maybe fitted across the flow which increases the turbulence, Col.32 line34-37).

Regarding claim-13, Bailey discloses wherein the method comprises: grinding the granular material mixed with the pieces having a second density to provide grains of the granular material (solids with high density) having a maximum diameter (Col.3 line4-32), 
feeding water and a floating material (solid with low density) to the separation tank (120) via the pipe (102) (Fig.13, Annotated Fig.14, Col.3 line4-32), 
feeding the processed granular material mixed with the pieces having a second density to the pipe (102) of the separation tank (120) (Fig.13, Annotated Fig.14), 
separating the pieces having a second density from the slurry in the separation chamber, collecting the separated pieces having a second density in the trap (trough 130), and 
removing the slurry with the lower content of pieces having a second density from the separation chamber via the tank outlet (Annotated Fig.14). 
Furthermore, collected the separated pieces having a second density in the trap. It is well known in the art that the slurry made up of water and drilled/grinded material will include both 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 are rejected under 35 U.S.C. 103 as obvious over Bailey (US 8869986).
Regarding claim-14, Bailey does not discloses wherein the density of floating material (low density) is varied depending on the maximum diameter of the granular material by adjusting the amount of water or floating material per liter of floating material. But discloses in different embodiment wherein the density of floating material (low density) is varied depending on the maximum diameter of the granular material by adjusting the amount of water or floating material per liter of floating material (conduit 102 is supplied with a liquid and solids feed 106 by means 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 8869986) in view of Smith (US 8599032)
Regarding claim-15, Bailey does not discloses wherein the floating material (low density) is bentonite, hydrocolloids or cellulose derivatives.
Smith also discloses system and method for detection of oversize particles in the underflow of a vibratory separator wherein the floating material (low density) is bentonite, hydrocolloids or cellulose derivatives (Common examples of slurries include water and bentonite) (Col.4 line43-50, Col.7 line11-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Bailey’s separation chamber with the floating material which is bentonite as taught by Smith for purpose of providing a proper separation of high density material from low density material.




Allowable Subject Matter
Claims 2-12, and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In the Remarks/Arguments filed on 01 January 2022, Applicant makes numerous remarks and arguments. Examiner will address these in the order presented.
Applicant's arguments with respect to claim 1 as being as being unpatentable over Bailey (US 8869986) have been fully considered and are not persuasive.
Applicant argues that Bailey fails to teach “the pipe outlet is facing the bottom of the separation tank so that the slurry flows through the pipe outlet towards the bottom in a substantially vertical direction”.
In response to above argument, Bailey does disclose the pipe outlet is facing the bottom of the separation tank so that the slurry flows through the pipe outlet towards the bottom in a substantially vertical direction (See Annotated Fig.14).

Applicant argues that the effective separation depends on three parameters:
An increase in flow rate towards the pipe outlet
a change in direction of the fluid at the pipe outlet close to the bottom of the separation tank
collision of the slurry at the bottom 7 of the separation tank 2
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651